UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6692



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAMONT HAROLD GARRISON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cr-00132-JCC)


Submitted:   January 17, 2008             Decided:   January 23, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamont Harold Garrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lamont Harold Garrison seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2000) motion, and dismissing it on

that basis.     The order is not appealable unless a circuit justice

or   judge   issues   a   certificate   of   appealability.      28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating     that    reasonable    jurists   would   find   that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Garrison has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.

             Additionally, we construe Garrison’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.          United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).     In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                  - 2 -
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000). Garrison’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -